*872
On Motion for Rehearing

May, J.
We grant the State’s motion for rehearing. In its motion, the State advised the court that the record submitted on appeal failed to include the order denying the defendant’s motion under Florida Rule of Criminal Procédure 3.800(b)(2), which addressed Williams v. State, 186 So.3d 989 (Fla. 2016). In fact, the record included an affidavit attesting “there had been no order addressing the 4-12-16 Motion to. Correct Sentencing Error.” This was the sole basis for our reversal.
The State has now filed the order and the transcript from the hearing on the Rule 3.800(b)(2) motion. We supplement the record with both, withdraw our prior opinion, and affirm on all issues raised in the appeal.

Affirmed.

Taylor and Ciklin, JJ., concur.